Sedgwick, J.,
dissenting.
The defendant was found guilty of selling anti-hog cholera serum without complying with the statute. Laws 1915, ch. 170. ' He has brought the case to this court, and insists that the statute is unconstitutional and wholly void. The majority opinion appears to so hold. In the first paragraph of the syllabus it is said that section 2 of the act is void, “for the reason that any person has the right to adopt and follow any lawful industrial pursuit which is not injurious to the community.” The second paragraph of the syllabus says: “Such act,” meaning, I take it, the above cited statute, “in effect, gives a monopoly to the serum manufacturing plant.” And the third paragraph says: “No person may have such permit under the Nebraska act, for only a plant is licensed.” In the opinion if is said: “The Nebraska act seeks to give to those manufacturers the exclusive right to sell the serum. * * * A license can only be issued to the manufacturing plant, which alone may sell. This provision contained in section 2 creates a monopoly, because it confines the sale of the serum to the plant which manufactures it.” This idea is repeated several times in the opinion, and it seems that the intention is to hold the entire act void because of the construction that is put upon section 2 of the act. The attorney general concedes that section 2 of the act, construed literally, is inconsistent with other provisions of the act, and contends that the section should be construed in the light of the other provisions, and so render the meaning plain as the legislature intended. This sugges*93tion of the attorney general is not discussed nor even mentioned in the opinion, and so it appears that the whole act is rendered unconstitutional by the use of the word “and,” instead of the word “or,” in one section of the act, although in a similar provision in 'another section (section 9) the legislature has clearly expressed its meaning, and has even used the proper conjunction in so doing.
Congress had undertaken to regulate the manufacture and sale of “virus, serum, toxin, or analogus product” in the territories and in interstate commerce. The object of our statute was to regulate the manufacture and sale of the serum within the state. The intention was to require a state license in those cases that were not, and under the provisions of the Constitution could not be, regulated by the federal government, and so this statute was enacted to supplement the act of congress. It was intended that any one properly authorized by the act of congress to manufacture and sell the serum should be recognized by this statute as authorized to do so, and that other persons might be authorized to manufacture and sell the same within the state. The intention of the legislature was to recognize those who were duly authorized by act of congress as being fully authorized, and to require others who were not governed by that act to obtain a license from the state.
It is stated in the title of the act that the purpose of the act is: “To empower the State Veterinarian, Deputy State Veterinarian, through the Live Stock Sanitary Board, to permit the manufacture, sale, distribution, and to report on application of anti-hog cholera serum and virus, as provided in this act.” The first section of the act prohibits the sale, etc., of the serum “as hereinafter provided,” and by section 9 of the act no one is to sell the serum without the license of the state, or the Department of Agriculture, or both. Section 6 of the act provides that section 1, which is the. section which makes it unlawful to sell the serum, except as provided in the act, “shall not apply to persons, firms, or corporations who *94have complied fully with the regulations and orders of the Live Stock Sanitary Board, and shall have received a permit to sell serum or virus in this state.” This is a direct provision that it shall not be unlawful for persons who have a permit from the state to “sell, barter, exchange, carry, give away, ship or deliver for shipment, any anti-hog cholera serum or virus within the state of Nebraska.” Section 2 of the act, which is now held to invalidate the whole' act, provides that no person, firm, or corporation shall sell, etc., the serum, within this state unless he is authorized by the act of congress and has a permit from the state. The purpose of the act and all of its provisions construed together indicate that this section should be construed as though it read, “Any person, firm, or corporation who shall hold a government license and any person who shall hold a permit from the state may sell,” etc. This meaning would be given to the statute if the conjunction “or” had been used in place of the conjunction “and,” and where it is so manifest that that is the intention, such intention being plainly expressed, as we have seen in the title and other sections of the act, it is always held permissible to read the conjunction “or” in place of the conjunction “and.” There can be no possible doubt that this was the intention and meaning of the legislature.
That the manufacture and sale of this serum in this state is a proper subject of regulation within the police power of the state cannot be doubted, and the act of the legislature, which appears to be necessary and proper legislation in all other respects, ought not to be held invalid for the inadvertent use of the wrong conjunction in one of the sections. The fourth paragraph of the syllabus says that section 9 of the state law “is an additional bar preventing the farmer from purchasing serum with which to treat his own hogs, and preventing the veterinary surgeon from purchasing serum with which to treat the hogs belonging to his employers,” and “because of the bar” section 9 is void. I do not think that this section calls *95for such discussion and criticism; but, as the whole act is declared void, and it is doubtful if effective regulation of the subject is possible under the majority opinion, I will not discuss this ninth section.